Per Curiam: This is an appeal from a judgment of the Superior Court of Cook County, rendered at the March term, 1871, upon the application of the collector of the city of Chicago, upon a special assessment warrant for the opening or extension of Franklin Street, in said city. Two errors are assigned, each of which is fatal. First, that the authority of the collector to apply for judgment was abrogated by the new constitution. Second, the certificate of publication of notice of meeting of commissioners to make the assessment, fails to state the date of the last paper containing the notice, or any thing from which it can be inferred. The judgment is reversed and the cause remanded. Judgment reversed.